Affirmed and Memorandum Opinion filed January 29, 2004








Affirmed and Memorandum Opinion filed January 29,
2004.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-03-00648-CR
____________
 
RICKY NEWMAN, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 12th District Court
Walker County, Texas
Trial Court Cause No. 21,053-C
 

 
M E M O R A N D U M   O
P I N I O N
Appellant pleaded guilty to aggravated assault on a
correctional officer with a deadly weapon and pleaded true to a single
enhancement paragraph.  On April 15,
2003, the trial court sentenced appellant to confinement for fifty years in the
Institutional Division of the Texas Department of Criminal Justice.  Appellant filed a written notice of
appeal.  




Appellant=s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. 
The brief meets the requirements of Anders v. California, 386
U.S. 738, 87 S.Ct. 1396 (1967), presenting a
professional evaluation of the record demonstrating why there are no arguable
grounds to be advanced.  See High v.
State, 573 S.W.2d 807 (Tex. Crim.
App. 1978).
A copy of counsel=s brief was delivered to
appellant.  Appellant was advised of the
right to examine the appellate record and no motion to review the record or pro
se response has been filed.
We agree the appeal is wholly frivolous and without
merit.  Further, we find no reversible
error in the record.  A discussion of the
brief would add nothing to the jurisprudence of the State.
Accordingly, the judgment of the trial court is affirmed.
 
PER CURIAM
 
Judgment rendered and Memorandum
Opinion filed January 29, 2004.
Panel consists of Justices
Edelman, Frost, and Guzman.
Do Not Publish C Tex. R.
App. P. 47.2(b).